DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to U.S. Provisional Application no. 62/821,171, filed March 20, 2019.
Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on March 26, 2021 is acknowledged. 
4.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
5.         As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species 
    PNG
    media_image1.png
    86
    282
    media_image1.png
    Greyscale
 makes a 
Status of Claims
6.            Claims 1-20 are pending in the instant application. Claims 6-9, 14, 16-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 1-5, 10-13, 15, and 18-19 read on an elected invention and species and are therefore under consideration in the instant application.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	The claim is indefinite because it makes express reference to the specification. The claim recites ‘Compounds 1-125 of Table 1’ which are not present in the claims. According to MPEP 2173.05(s) “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.         Claims 1, 10-13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 1276264-48-2. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1276264-48-2, Entered STN: 07 Apr 2011].

    PNG
    media_image2.png
    479
    935
    media_image2.png
    Greyscale

            RN 1276264-48-2 anticipates the instant claims wherein R1 is H, R2 is phenyl substituted with R11, R11 is triazole substituted with R13, R13 is methyl, A is 
    PNG
    media_image3.png
    75
    90
    media_image3.png
    Greyscale
Z1, Z2, Z3, and Z4 are CR4a, CR4b, CR4c, CR4d wherein R4a, R4b, R4c, and R4d are H, Y is S(O)2, X is NR3, R3 is H, Ar is phenyl substituted with R10, R10 is Cl. 
Registry number 1276264-48-2 is available as prior art as of 07 Apr 2011, the date it was indexed into the CAplus database. 
Regarding the compositions of claim 19, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 1276264-48-2 discloses a mass solubility of 0.012 g/L and a molar solubility of 0.000025 mol/L, in unbuffered water at pH 6.18. This teaching of 0.012 g of RN 1276264-48-2 in 1 L of water anticipates the claimed composition, wherein the compounds are present with an excipient (i.e., water). 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided 
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image4.png
    99
    480
    media_image4.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.

12.         Claims 1-5, 10-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 1215196-19-2 [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1215196-19-2, Entered STN: 31 Mar 2010].

    PNG
    media_image5.png
    552
    595
    media_image5.png
    Greyscale

            RN 1215196-19-2 anticipates the instant claims wherein R1 is H, R2 is phenyl substituted with R11, R11 is NR5aR6a, R5a and R6a are H, A is 
    PNG
    media_image6.png
    72
    96
    media_image6.png
    Greyscale
Z1, Z2, Z3, and Z4 are CR4a, CR4b, CR4c, CR4d wherein R4a, R4b, R4c, and R4d are H, Y is C(=O), X is NR3, R3 is H, Ar is phenyl substituted with R10, R10 is methyl. 
Registry number 1215196-19-2 is available as prior art as of 31 Mar 2010 the date it was indexed into the CAplus database. 
Regarding the compositions of claim 19, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 1215196-19-2 discloses a mass solubility of 0.000063 g/L and a molar solubility of 0.00000017 mol/L, in unbuffered water at pH 7.00. This teaching of 0.000063 g of RN 1215196-19-2 in 1 L of water anticipates the claimed composition, wherein the compounds are present with an excipient (i.e., water). 

The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image4.png
    99
    480
    media_image4.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Conclusion
13.	No claims are allowed. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626